Citation Nr: 9918072	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to disabilities caused by exposure to 
Agent Orange.  

2.  Entitlement to Eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from March 1968 until January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of death due to prostate cancer or 
peripheral neuropathy.  Eligibility to Dependents' 
Educational Assistance was not established.

In the substantive appeal, the appellant, widow of the 
veteran, contends that she believed that the deceased veteran 
contracted diabetes and high blood pressure due to his 
service in Vietnam.  These conditions were not in the claim 
on appeal and are referred to the RO for appropriate action.  
It is to be noted that in a rating decision in April 1994, 
the RO denied service connection for the cause of the 
veteran's death.  This decision was not appealed and is a 
final decision. 

A personal video conference hearing on appeal was held on May 
25, 1999, before Jack W. Blasingame, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1997) (amending 
38 U.S.C.A. § 7107 (West 1991)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  At the time of the veteran's death in 1990, he was not 
service-connected for any disability.

3.  In April 1994, the RO denied service connection for the 
cause of the veteran's death.  This decision was not 
appealed.

4.  The appellant filed a claim in May 1996 based on the 
announcement of additions to the list of new disabilities due 
to exposure to herbicides for Viet Nam veterans.

5.  The death certificate shows that the veteran died on 
December [redacted], 1990, from "Probable Massive Myocardial 
Infarction" due to or as a consequence of "Diabetic 
Ketoacidosis" due to or as a consequence of "Insulin 
Dependent Diabetes Mellitus".

6.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of residuals of exposure to Agent 
Orange.

7.  Evidence does not show a diagnosis of prostate cancer.  
No competent medical evidence has been submitted establishing 
a link between a prostate condition and exposure to Agent 
Orange during service or the cause of the veteran's death.

8.  Evidence shows the veteran was diagnosed with peripheral 
neuropathy due to diabetes mellitus.  No competent medical 
evidence has been submitted establishing a link between 
peripheral neuropathy and exposure to Agent Orange during 
service or being the cause of or contributing to the 
veteran's death.

9.  No competent medical evidence has been submitted 
establishing a link between the certified cause of death of 
the veteran and exposure to Agent Orange in service.

10.  The veteran was honorably discharged in January 1970 but 
did not have a permanent and total service-connected 
disability at the moment of his death nor died as a result of 
a service-connected disability.  The requirements for 
eligibility to Dependents' Educational Assistance are not 
met.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death due 
to disabilities claimed as residuals of exposure to herbicide 
agents used in Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).

2.  The claim of entitlement to Chapter 35 benefits lacks 
legal merit or entitlement under the law.  38 U.S.C.A. §§ 
3500 through 3566 (West 1991); 38 C.F.R. §§ 3.807 and 21.3001 
through 21.3344 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on December [redacted], 1990.  The cause of 
death was certified to be "Probable Massive Myocardial 
Infarction" due to or as a consequence of "Diabetic 
Ketoacidosis" due to or as a consequence of "Insulin 
Dependent Diabetes Mellitus".  At the time of his death, the 
veteran was not service-connected for any disability.

In August 1993, the appellant filed a claim for service 
connection for the cause of the veteran's death.   In April 
1994, the RO denied service connection for the cause of the 
veteran's death.  This decision was not appealed and is a 
final decision.

The appellant filed a claim in May 1996 based on the 
announcement of additions to the list of new disabilities for 
Viet Nam veterans claiming that the veteran had prostate 
problems and seizures.  The RO notified the appellant that 
more information was needed to include medical evidence 
showing when the veteran was first diagnosed with prostate 
cancer and peripheral neuropathy and a medical statement 
showing a relationship between prostate cancer and peripheral 
neuropathy and the cause of death. 

Service medical records consist only of the reports of the 
entrance examination and the separation examination and a 
treatment record in July 1968 showing that the veteran 
received Benadryl for insomnia.  The separation examination 
shows a clinical evaluation of normal other than partial 
deafness of the left ear.  The disorders indicated by the 
veteran on the report of medical history were noted to have 
existed prior to service.   

A report of hospitalization from September 1979 to October 
1979 indicates that the veteran was a known diabetic since 
1972 and had peripheral neuropathy confirmed by clinical 
studies.  The report of hospitalization in January and 
February 1981 includes a diagnosis for status post penile 
implant with non-healing lesion on ventral aspect of the 
penis.  Subsequent medical records show that an infection 
developed, the prosthesis was removed and the veteran was 
treated for infection and drainage.  A report of 
hospitalization in April and May 1981 indicates that the 
peripheral neuropathy was attributed to diabetes.  

In the substantive appeal, the appellant, widow of the 
veteran, contends that she believed that the deceased veteran 
contracted diabetes and high blood pressure due to his 
service in Vietnam.  She also believed that his poor health 
resulted from exposure to Agent Orange.  She remarked that 
the veteran was in good health when he joined the service and 
to have such severe medical disorders at such an early age, 
noting that the veteran was 42 when he died, she believed 
these conditions had to have been service connected.  

The appellant presented testimony at a video conference 
hearing conducted in May 1999.  She expressed her belief that 
the veteran's death should be service-connected.  She 
testified that after service the veteran went back to his 
regular job and continued to work for 14 years.  He did not 
have a physical examination related to his employment.  She 
further testified that he had been diagnosed with diabetes in 
1972 and that his condition was advanced about three months 
when it was first diagnosed.  She also testified that he had 
been diagnosed with hypertension in 1976.  She claimed there 
was a possibility of Agent Orange exposure and prostate 
problems.  She reported that he had received a settlement in 
an Agent Orange class action suit.  She testified that he had 
prostate problems before he died and had surgery in 1980 with 
removal of a testicle.  The appellant expressed her opinion 
that the veteran's death should be service connected as the 
veteran was healthy before going into service and two years 
post service he became ill with diabetes and other disorders 
and died an early death at age 42.  She denied having 
discussed with any physician the possibility of a connection 
between service and the veteran's death.    

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (1991); 38 
C.F.R. § 3.312 (1998). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct. 
38 C.F.R. §§ 3.301, 3.303 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1997) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1998).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The beginning and ending dates of the Vietnam era are the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases.  38 C.F.R. § 3.2 (1998).  38 C.F.R. 
§ 3.307(a)(6) provides that for the purposes of the section 
regarding diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1998) a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).

Further, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (hereinafter Veterans Claims 
Court) has said that the statutory "duty to assist" under 38 
U.S.C.A. § 5107(a) (West 1991) does not arise until there is 
a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The question of whether or not a claim is well-
grounded is significant because if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
that claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  The 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. § 
5107(a) (West 1991).  In order for a claim for service 
connection to be well-grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Veterans Claims Court has determined that in claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40 (1996), mot. for 
reconsideration and en banc review denied June 10, 1996 (per 
curiam).  If the appellant fails to present competent medical 
evidence of a causal relationship between the veteran's death 
and inservice incurrences or events, his or her claim for 
direct service connection for the veteran's death fails as 
not well grounded.  Id.

Service connection for the cause of the veteran's death was 
denied in April 1994.  In May 1996, the appellant sought to 
reopen the claim after the President announced an expansion 
of the list of disabilities due to herbicide exposure for 
which presumptive service connection would be granted.  She 
claimed that the veteran had prostate problems and seizures 
and requested that the claim be reviewed as related to 
exposure to Agent Orange.  In September 1996, the RO wrote to 
the appellant informing her that a final decision on her 
claim would be delayed until a final regulation establishing 
presumptive service connection for prostate cancer and 
peripheral neuropathy based on herbicide exposure was 
published.  

With regard to the appellant's claim that the veteran's death 
was related to prostate cancer and/or peripheral neuropathy, 
the RO requested that the appellant supply medical evidence 
showing when the veteran was first diagnosed with prostate 
cancer and peripheral neuropathy and a medical statement 
showing a relationship between prostate cancer and peripheral 
neuropathy and the cause of death; however, she has failed to 
reply.

Although the medical evidence shows that the veteran had a 
prostate condition, there is no medical evidence of record 
showing that the veteran had a diagnosis of prostate cancer.  
The evidence shows that the veteran had a diagnosis of 
peripheral neuropathy which was attributed to diabetes 
mellitus which is a nonservice-connected condition.  In fact, 
there is no medical evidence that the prostate condition 
and/or peripheral neuropathy, which were first shown many 
years after service, are in any way related to service or to 
the cause of death of the veteran.  

Mere contentions of the appellant, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate the cause of death with a condition 
possibly suffered from while in service, the veteran's 
service in general, or a service-connected disability do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994).

The Board finds that the claim is not well-grounded.  We 
acknowledge that exposure to herbicide agents is presumed for 
a veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and who has a disease listed 
at 38 C.F.R. § 3.309(e).  However, the presumption of 
exposure to herbicide agents does not apply in this case.  
While the veteran had a diagnosis of peripheral neuropathy, 
the medical evidence attributes it to diabetes mellitus, a 
nonservice-connected condition.  The veteran does not have 
any other condition listed in 38 C.F.R. § 3.309(e) and, as 
noted above, a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.  

Additionally, no competent medical evidence has been 
submitted which shows that the veteran had a condition due to 
exposure to Agent Orange in service.  To support the claim, 
we have only the appellant's opinion of a causal connection 
between the cause of the veteran's death and exposure to 
Agent Orange in service.  The record does not contain any 
medical evidence corroborating the appellant's claim.  
Personal statements made by the appellant are of little 
probative value without corroborating medical evidence.  
While we do not doubt that she is sincere in her belief, she 
is not qualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (A lay person is not 
qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).  Accordingly, the claim for service 
connection for the cause of the veteran's death due to 
disabilities caused by Agent Orange exposure is not well 
grounded.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant was denied service 
connection for the cause of the veteran's death due to 
disabilities caused by exposure to Agent Orange.  The Board 
has considered the same law and regulations.  The Board 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

Where the appellant has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist in developing facts pertinent to such claim. 38 
U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, she has not put VA on notice of 
the possible existence of a specific, particular piece of 
evidence that, if submitted, could possibly make her claim 
well-grounded.  In this instance, the Board's decision 
informs the appellant that she needs to submit competent 
medical evidence demonstrating that the cause of the 
veteran's death, probable massive myocardial infarction due 
to diabetic ketoacidosis due to insulin dependent diabetes 
mellitus, is related to inservice incurrences or events in 
order to have a well-grounded claim.

The appellant has not fulfilled her initial duty to submit a 
claim for service connection for the veteran's death that is 
well grounded, or plausible, because she has failed to submit 
competent evidence demonstrating a nexus, or causal 
relationship, between the official cause of the veteran's 
death or even the underlying conditions, and claimed exposure 
to Agent Orange in service.  The Board has no further duty to 
assist her, as it has not acquired jurisdiction over the 
claim, which must be denied.

II.  Entitlement to service connection for Chapter 35 
benefits

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service. 38 C.F.R. § 3.807(a)(1) (1998).  The service must 
have been active military, naval or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807(b) (1998).  The first 
criteria is met in the present case because it has been shown 
that the veteran served between 1968 and 1970 and that he was 
honorably discharged from active military service in January 
1970.  

Second, in cases where the veteran has already died, the 
veteran must have had a permanent total service-connected 
disability at the date of his death or must have died as a 
result of a service-connected disability. 38 C.F.R. § 
3.807(a)(3) and (4) (1998).  The second criteria have not 
been met because, at the date of his death, the veteran did 
not have a permanent total service-connected disability, and 
the evidence does not show that he died as a result of a 
service-connected disability.

The appellant does not fully meet the basic eligibility 
criteria of 38 C.F.R. § 3.807(a) (1998).  Therefore, the 
claim for Chapter 35 benefits is not plausible, as it lacks 
legal merit or entitlement under the law.  As such, it has 
failed and must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board has been unable to locate evidence in the record 
demonstrating any probability that the appellant will be able 
to obtain the additional information needed to complete her 
application for Chapter 35 benefits.  Therefore, VA's 
obligation to further advise her, as required by § 5103(a), 
is not applicable.


 (SEE NEXT PAGE FOR ORDER AND SUBSCRIPTION)




ORDER

A well-grounded claim for entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the claim is denied.

Eligibility to Dependents' Educational Assistance is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






 

